Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 as submitted on 07/20/2020 for consideration were examined for this non-final office action.
Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 03/10/2020 was considered by the examiner. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/645,917, filed on 09/12/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

For examination purposes “torque” is defined as ability or compatibility in the match. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. Claims 1-7 and 16 are directed to a method, and Claims 8-15 and 17 are directed to a system each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter). 
Step 2A (1):
Claim 1 recites, in part, performing the steps of:
(a) creating [[create]] a user database [[(14)]] of subjects to be paired, to each subject, in the user database [[(14)]], there are associated values and indexes defined as useful in establishing the couplings between subjects;
(b) establishing a set of rules that define permissible deviations between the indicator values of two subjects in the user database [[(14)]] in order to be paired;
(c) automatically forming pairs of subjects in the user database [[(14)]] according to the coupling rules stored in the memory [[(26)]] and to the values of associated indicators and create in the computerized system [[(10)]] a pair database [[(15)]] thus formed
(d) starting some sessions for training or rehabilitation between pairs of subjects in the pairs database [[(15)]] 
(e) capturing with a camera images of each subject of the pairs during the sessions and
(g) automatically checking if the new values of the indicators of the two subjects of the pair still satisfy the rules stored in the memory [[(26)]] and in case of positive response keeping the torque, while in the event of a negative response canceling the pair and trying to train, in according to the rules stored in the memory [[(26)]] and the new values of the indicators of the subjects of the canceled torque, a new Serial No. 16/645,917 Page 2 of 6torque between each subject of the canceled torque and subjects not paired still available in the user database [[(14)]]; and - repeating 
The steps of establishing a set of rules that define permissible deviations between the indicator values of two subjects in the user database in order to be paired, automatically forming pairs of subjects in the user database according to the coupling rules stored in the memory and to the values of associated indicators and create in the computerized system a pair database thus formed, and automatically checking if the new values of the indicators of the two subjects of the pair still satisfy the rules stored in the memory and in case of positive response keeping the torque, while in the event of a negative response canceling the pair and trying to train, in according to the rules stored in the memory and the new values of the indicators of the subjects of the canceled torque, a new  torque between each subject of the canceled torque and subjects not paired still available in the user database are concepts of certain methods of organizing human activity as it relates to managing personal behavior or interactions between people following rules or instructions. The steps of automatically calculate motor indexes Im and/or stress Is of the subject according to the detected images and calculating as a function of motor indexes Im and/or of stress Is established for the subject, new values for that subject of the associated indicators useful in establishing couplings between subjects falls into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the calculating step. As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite methods of organizing human activity which are also mathematical calculations are identified as both. Accordingly, the claims recite an abstract idea. 
Independent claim 8 recites similar limitations and also recite an abstract idea under the same analysis. 

Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) in the computerized system [[(10)]], 2) and storing 
Claim 8 additionally recites 1) a server connected remotely to a plurality of user posts, 2) the user database, 3) the database of the pairs, and 4) the memory. 
The claims invoke computers and other machinery merely as tools to perform the abstract idea. With respect to the “user posts”, the specification describes it as “The user posts 16 include a terminal 19, a camera 20 and a microphone 21. The terminal 19 includes an electronic control unit with a display device and possibly an input device of which a keyboard, a joystick, a mouse, etc. As will be clear from the following, cameras can be 2D (standard webcam) or 3D, and be part of a system for facial expressions and motion detection” (Page 5). With respect to the “terminal”, the specification describes it as “The terminal 19 can be constituted for example by a personal computer with a custom application, by a dedicated system with monitor and keyboard or by a known system with a processing unit (such as a gaming console, a smartTV or a mobile device with a custom application) connected to a TV or any large screen” (Page 6). Beyond that, the specification does not indicate that the pairing of subjects or 

Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
As explained above claims 1 and 8 recite the additional elements of  the computerized system, user terminals available to each subject of the pairs, a server connected remotely to a plurality of user posts,  the user database, and the database of the pairs, and 4) the memory.
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the pairing of subjects or the calculating of stress indexes or motor indexes using rules stored in the memory is performed by anything other than generic, off-the-shelf computer components. With respect to the “user posts”, the specification describes it as “The user posts 16 include a terminal 19, a camera 20 and a microphone 21. The terminal 19 includes an electronic control unit with a display device and possibly an input device of which a keyboard, a joystick, a mouse, etc. As will be clear from the following, cameras can be 2D (standard webcam) or 3D, and be part of a system for facial expressions and motion detection” (Page 5). With respect to the “terminal”, the specification describes it as “The terminal 19 can be constituted for example by a personal computer with a custom application, by a dedicated system with monitor and keyboard or by a known system with a processing unit (such as a gaming console, a smartTV or a mobile device with a custom application) connected to a TV or any large screen” (Page 6).The Versata Dev. Group, Inc. v. SAP Am,. Inc. court decision (MPEP 2106.05 (d)(II)) indicates that storing and retrieving information in memory is well‐understood, routine, and conventional function when it is claimed in a merely generic manner.

Dependent claims: With respect to claims 2-7, and 9-17 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claim 2 merely recites wherein the 
Claim 3 merely recites wherein 
Claim 4 merely recites characterized in that the indexes have values ranging from 0 to 10. The claim as a whole amounts to a general description of the indexes and is not functionally limiting. 
Claim 5 merely recites wherein the following [[these]]: where m A , m B are indexes of motor skill of the two subjects, [[,]] 1 A , 1 B are indexes of [[the a]] leadership of the two subjects; [[,]] c A, c B are cognitive indexes of the two subjects- [[,]] a A, a B are [[the]] environment indexes of the two subjects; [[, and]] e A [[a]] , e B are ages of the two subjects; [[,]] and Am, Al, Ac, Aa, Ae are [[their]] possible differences accepted by the system. The claim as a whole amounts to the abstract idea of a mathematical concept as it relates to mathematical relationships. 
Claim 6 merely recites wherein 
Claim 7 merely recites  wherein 
Claim 9 merely recites  wherein 
Claim 10 merely recites further comprising 
Claim 11 merely recites further comprising 
Claim 12 merely recites further comprising 
Claim 13 merely recites further comprising 
Claim 14 merely recites wherein 
Claim 15 merely recites wherein 
Claim 16 merely recites the method according to claim 3, characterized in that the indexes have values ranging from 0 to 10. The claim as a whole amounts to a general description of the indexes and is not functionally limiting.
Claim 17 merely recites wherein the network is the Internet. The claim as a whole amount to mere instructions to apply the exception. The sending and receiving of information over a network and using the internet to gather data is well-understood, routine, and conventional activity in the field. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7-9, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (U.S. Pub. No. 20130179288) in view of Hanan (U.S. Pub. No. 20050131716) and Einav (U.S. Pub. No. 20080132383).
Regarding claim 1, Moses teaches:
 (d) starting in the computerized system [[(10)]] some sessions for training or rehabilitation through user terminals [[(19)]] available to each subject of the pairs (Figure 2K-illustratres the use of a mobile device with a camera capturing images of a person to take measurements by following the instructions given by the device), [[.]]
(e) capturing [[capture]] with a camera [[(20)]] images of each subject of the pairs during the sessions and automatically calculate motor indexes Im and/or stress Is of the subject according to the detected images (“receiving the image from a camera, the image including at least part of the person's body, analyzing the image, providing at least one measurement based, at least in part, on the analyzing” (abstract) and Figures 2G-2J which illustrate the camera capturing images of the users body);
(f) calculating in the computer system [[(10)]] as a function of motor indexes Im and/or of stress Is established for the subject, new values for that subject of the associated indicators useful in establishing couplings between subjects (“take images of a person, and calculate anthropometric measurements of the person” (Paragraph 0015));
But does not disclose: 
Method for the coupling of subjects in a computerized system [[(10)]] for training or rehabilitation, comprising [[the]] steps of [[to]]:
(a) creating [[create]] in the computerized system [[(10)]] a user database [[(14)]] of subjects to be paired, to each subject, in the user database [[(14)]], there are associated values and indexes defined as useful in establishing the couplings between subjects;
establishing and storing establish and store in a memory [[(26)]] of the computerized system a set of rules that define permissible deviations between the indicator values of two subjects in the user database [[(14)]] in order to be paired;
(c) automatically forming pairs of subjects in the user database [[(14)]] according to the coupling rules stored in the memory [[(26)]] and to the values of associated indicators and create in the computerized system [[(10)]] a pair database [[(15)]] thus formed;
between pairs of subjects  in the pairs database [[(15)]]
(g) automatically checking if the new values of the indicators of the two subjects of the pair still satisfy the rules stored in the memory [[(26)]] and in case of positive response keeping the torque, while in the event of a negative response canceling the pair and trying to train, in according to the rules stored in the memory [[(26)]] and the new values of the indicators of the subjects of the canceled torque, a torque between each subject of the canceled torque and subjects not paired still available in the user database [[(14)]]; and - repeating Repeat necessary steps (d) to (g).
However, Hanan teaches:
Method for the coupling of subjects in a computerized system [[(10)]] for training or rehabilitation, comprising [[the]] steps of [[to]]:
(a) creating [[create]] in the computerized system [[(10)]] a user database [[(14)]] of subjects to be paired, to each subject, in the user database [[(14)]], there are associated values and indexes defined as useful in establishing the couplings between subjects (“The method includes creating a profile of a user based on the user's personal characteristics and answers to psychological test items, wherein the profile further includes user preferences concerning potential partners” (abstract));
 (b) establishing and storing establish and store in a memory [[(26)]] of the computerized system a set of rules that define permissible deviations between the indicator values of two subjects in the user database [[(14)]] in order to be paired (“A plurality of characteristics filters are applied to a database of target profiles, wherein each target profile passes through a given characteristic filter only if the characteristic in question in both the target profile and the user profile complies with the filter's rule” (abstract) and “The linear scoring adjusts the score depending on how far the variable in question deviates from a specified value” (Paragraph 0048));
(c) automatically forming pairs of subjects in the user database [[(14)]] according to the coupling rules stored in the memory [[(26)]] and to the values of associated indicators and create in the computerized system [[(10)]] a pair database [[(15)]] thus formed (“creates a match list that ranks target profiles relative to the user according to their respective compatibility index” (Paragraph 0010) and “there is also a paired TCI that measures the overall match between the user and target. It is the paired TCI score that is presented to the user as the final compatibility score” (Paragraph 0057));
Moses and Hanan are analogous to the claimed invention because they pair subjects based on a variety of parameters. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses method of capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings to incorporate the teachings of Hanan and have a method for coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing, storing a set of rules that define acceptable deviations between potential partners, and automatically forming pairs of the users based on rules. The addition of having a method for coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing, storing a set of rules that define acceptable deviations between potential partners, and automatically forming pairs of the users based on rules would provide filters that help to establish greater connections between partners. 
But does not disclose:
between pairs of subjects  in the pairs database [[(15)]]
 (g) automatically checking if the new values of the indicators of the two subjects of the pair still satisfy the rules stored in the memory [[(26)]] and in case of positive response keeping the torque, while in the event of a negative response canceling the pair and trying to train, in according to the rules stored in repeating Repeat necessary steps (d) to (g).
However, Einav teaches:
between pairs of subjects in the pairs database [[(15)]] (“ device 102 includes at least one camera 110, which can be used for video conferencing” (Paragraph 0029), “device 102 is designed to play games with a plurality of players, patient 158 being one player and at least one other player being another person and/or an artificial intelligence. Optionally, the other person is a family member, for example a grand-child of patient 158. A database 130 that is optionally used to store wellness related information may be used for storing contact information for friends and relatives” (Paragraph 0029) “supporting group exercising, for example, with a partner in a same room or remotely (e.g., connected by a network or over the internet)” (Paragraph 0095) and “ the partners are matched, for example by selection and/or by leveling the playing filed by providing selective assistance to one or both patients, for example, to support weakened abilities” (Paragraph 0095))
 (g) automatically checking if the new values of the indicators of the two subjects of the pair still satisfy the rules stored in the memory [[(26)]] and in case of positive response keeping the torque, while in the event of a negative response canceling the pair and trying to train, in according to the rules stored in the memory [[(26)]] and the new values of the indicators of the subjects of the canceled torque, a torque between each subject of the canceled torque and subjects not paired still available in the user database [[(14)]]; and- repeating Repeat necessary steps (d) to (g) (“The grouping of patients is optionally re-evaluated after time, for example, as abilities fluctuate, decline or improve” (Paragraph 0095)).
Moses and Einav are analogous to the claimed invention because they pair subjects based on a variety of parameters.  Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses method of capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings to incorporate the teachings of Einav and automatically check periodically to see if 

Regarding claim 7, Moses in view of Hanan and Einav teaches the method of claim 1.
Einav further discloses:
wherein characterized by the fact that the pair is reshuffled/dismissed if the negative response detected during step .g) lasts for at least [[a]] for a period of time t (“The grouping of patients is optionally re-evaluated after time, for example, as abilities fluctuate, decline or improve” (Paragraph 0095)).
Moses, Hanan, and Einav are analogous to the claimed invention because they pair subjects based on a variety of parameters. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan and Einav method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs to further incorporate the teachings of Einav and reshuffle or dismiss pairs if a negative response is detected. The addition of  reshuffling or dismissing pairs if a negative response is detected would allow for continued progress in training or rehabbing without extended periods of time where the pair is not achieving their goals.  

Regarding claim 8, Moses in view of Hanan and Einav teaches the method of claim 1.
Moses further discloses:
Computerized system [[(10)]] for [[the]] coupling of subjects and [[the]] execution of sessions of training or rehabilitation (“a method and a system for generating anthropometric measurements, to a method and a system for using the anthropometric measurements, and, more particularly, but not exclusively to using cameras to capture images for analysis and computation of the anthropometric measurements” (Paragraph 0002)) between these subjects according to the method of claim 1 any one of the preceding claims, the user database [[(14)]], the database of the pairs [[(15)]] (“a database for storing the person's profile including at least one of the person's anthropometric measurements” (Paragraph 0047)) and the memory [[(26)]] (“the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage” (Paragraph 0069))
But does not disclose:
including a server [[(11)]] connected remotely to a plurality of user posts [[(16)]],
However, Hanan further discloses:
including a server [[(11)]] connected remotely to a plurality of user posts [[(16)]] (“The means by which clients 108-112 connect to the network 102 may include conventional telephone landline 120, broadband Digital Service Line (DSL) or cable 124, or wireless communication network 122” (Paragraph 0021) and Figure 1-illustrates the network of data processing that provide the link for communication between the different devices and computers in the system)
Moses, Hanan, and Einav are analogous to the claimed invention because they pair subjects based on a variety of parameters. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan and Einav method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs within a computerized system to further incorporate the teachings of Hanan and have a server connected remotely to a plurality of user ports. The addition of having a server connected remotely to a plurality of user ports would allow the information to pass seamlessly from the server to the multiple  users and vice versa. 

Regarding claim 9, Moses in view of Hanan and Einav teaches the system of claim 8.
Moses further discloses:
 wherein (“a user interface unit for providing instructions to a person to set up conditions for producing a suitable image and for accepting input from the person, a camera for sending the person's image to the system, and a computation unit for computing the person's anthropometric measurements based, at least in part, on the image” (Paragraph 0046)).

Regarding claim 12, Moses in view of Hanan and Einav teaches the system of claim 8.
Moses further discloses:
further comprising (“receiving the image from a camera, the image including at least part of the person's body, analyzing the image, providing at least one measurement based, at least in part, on the analyzing” (abstract)).

Regarding claim 13, Moses in view of Hanan and Einav teaches the system of claim 8.
Hanan further discloses:
further comprising (“the system applies filters to both the user the profile and profiles of potential partners that are already stored in a database (step 403). Filters save time and resources by quickly eliminating candidates in the database who are poor matches for the user based on key characteristics” (Paragraph 0042)).


Regarding claim 14, Moses in view of Hanan and Einav teaches the system of claim 8.
Moses further discloses:
wherein (“providing a user interface and capturing images is performed by one computer, and the captured image and/or images are sent to another computer” (Paragraph 0104)).

Regarding claim 15, Moses in view of Hanan and Einav teaches the system of claim 8.
Hanan further discloses:
wherein (“The means by which clients 108-112 connect to the network 102 may include conventional telephone landline 120, broadband Digital Service Line (DSL) or cable 124, or wireless communication network 122” (Paragraph 0021) and Figure 1-illustrates the network of data processing that provide the link for communication between the different devices and computers in the system) 
Moses, Hanan, and Einav are analogous to the claimed invention because they pair subjects based on a variety of parameters for improvement. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan, and Einav’s  method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs within a computerized system to further incorporate the teachings of Hanan and have the user ports and the server be connected through a network. The addition of having the user ports and the server be connected through a network would allow the information to pass seamlessly from the server to the multiple  users and vice versa. 

Regarding claim 17, Moses in view of Hanan and Einav teaches the system of claim 15.
Hanan further discloses:
wherein the network is the Internet ( “network data processing system 100 is the Internet with network 102 representing a worldwide collection of networks and gateways that use the TCP/IP suite or similar protocols to communicate with one another” (Paragraph 0022) and Figure 1- shows that the network is the internet linking the different components). 
	Moses, Hanan, and Einav are analogous to the claimed invention because they pair subjects based on a variety of parameters for improvement. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan, and Einav’s  method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (U.S. Pub. No. 20130179288) in view of Hanan (U.S. Pub. No. 20050131716) and Einav (U.S. Pub. No. 20080132383) in further view of Einav’617 (U.S. Pub. No. 20060293617).
Regarding claim 2, Moses in view of Hanan and Einav teaches the method of claim 1.
While Moses in view of Hanan and Einav teaches the method of claim 1, but does not disclose:
wherein the characterized by the fact that indicators comprise at least one motor index, a leadership index, and a cognitive index.
However, Einav’617 teaches:
wherein the characterized by the fact that indicators comprise at least one motor index, a leadership index, and a cognitive index (“rehabilitation methods and apparatuses suitable for a wide range of situations, including, temporal, mental, cognitive, motor, location and/or other situations” (Paragraph 0011) and “Exemplary measurements include size, strength, range of motion and motion quality, mental state and/or cognitive and/or perceptive abilities” (Paragraph 0030)).
Moses, Hanan, Einav, and Einav’617 are analogous to the claimed invention because they pair subjects based on a variety of parameters. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan and Einav’s method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between 

Regarding claim 3, Moses in view of Hanan and Einav in further view of Einav’617 teaches the method of claim 2.
Hanan further discloses:
wherein characterized by the fact that the indicators also include the age of the subject (“a target might be close to the user's preferred age range, in which case the target would pass through the user's filters” (Paragraph 0044)).
Moses, Hanan, Einav, and Einav’617 are analogous to the claimed invention because they pair subjects based on a variety of parameters. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan and Einav’s method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs to further incorporate the teachings of Hanan and have indicators include the age of the subject. The addition of having the indicators include the age of the subject would allow “the user to be filtered. Only if both the user and 
But does not disclose:
an environment index and
However, Einav’617 further discloses:
an environment index (“rehabilitation methods and apparatuses suitable for a wide range of situations, including, temporal, mental, cognitive, motor, location and/or other situations” (Paragraph 0011), “Optionally, rehabilitation information of a patient is stored or indexed on such a magnetic card” (Paragraph 0407), and “ if remote connection 120 is used, device 100 optionally downloads instructions, for example what activities to suggest and/or what progress was expected and/or results from physical therapy at other locations. Optionally, a patient identifies himself to device 100, for example, using a code, selecting a name form a list or using a smart card or a magnetic card” (Paragraph 0407)) and
Moses, Hanan, Einav, and Einav’617 are analogous to the claimed invention because they pair subjects based on a variety of parameters. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan and Einav’s method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs to further incorporate the teachings of Einav’617 and have indicators include an environment index. The addition of having the indicators include an environment index would help in providing one or more sets of instructions, feedback and guidance in a plurality of modalities to ensure rehabilitation or training for the pair is encompassing all areas that may be lacking (Paragraph 0026).

s 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (U.S. Pub. No. 20130179288) in view of Hanan (U.S. Pub. No. 20050131716) and Einav (U.S. Pub. No. 20080132383) in further view of Einav’617 (U.S. Pub. No. 20060293617) and Cheung (U.S. Pub. No. 20130102855).
Regarding claim 4, Moses in view of Hanan and Einav in further view of Einav’617 teaches the method of claim 2.
While Moses in view of Hanan and Einav in further view of Einav’617 teaches the method of claim 2, but does not disclose:
characterized in that the indexes have values ranging from 0 to 10.
However, Cheung teaches:
characterized in that the indexes have values ranging from 0 to 10 (“The BODE index generally ranges from 0-10 points” (Paragraph 0007)).
Moses, Hanan, Einav,  Einav’617, and Cheung are analogous to the claimed invention because they pair subjects based on a variety of parameters for improvement. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan, Einav, and Einav’617’s method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs based on specified indexes to incorporate the teachings of Cheung and have index values ranging from 0 to 10. The addition of having index values ranging from 0 to 10 would allow the content to be filtered without additional pre-processing returning information that is more closely related. 

Regarding claim 16, Moses in view of Hanan and Einav in further view of Einav’617 teaches the method of claim 3.
While Moses in view of Hanan and Einav in further view of Einav’617 teaches the method of claim 3, but does not disclose:
characterized in that the indexes have values ranging from 0 to 10.
However, Cheung teaches:
characterized in that the indexes have values ranging from 0 to 10 (“The BODE index generally ranges from 0-10 points” (Paragraph 0007)).
Moses, Hanan, Einav,  Einav’617, and Cheung are analogous to the claimed invention because they pair subjects based on a variety of parameters for improvement. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan, Einav, and Einav’617’s method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs based on specified indexes to incorporate the teachings of Cheung and have index values ranging from 0 to 10. The addition of having index values ranging from 0 to 10 would allow the content to be filtered without additional pre-processing returning information that is more closely related. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (U.S. Pub. No. 20130179288) in view of Hanan (U.S. Pub. No. 20050131716) and Einav (U.S. Pub. No. 20080132383) in further view of Abraham-Fuchs (U.S. Pub. No. 20040023197).
Regarding claim 10, Moses in view of Hanan and Einav teaches the system of claim 8.
While Moses in view of Hanan and Einav teaches the system of claim 8, but does not disclose:
further comprising 
However, Abraham-Fuchs teaches:
further comprising (“includes a data processing station which is connected to the first database and a module for automatically comparing the patient's capability profile with the comparative capability profiles and for selecting and displaying from the first database one or more suitable training programs for which the associated comparative capability profile matches” (Paragraph 0033) and “a capability profile for the patient is repeatedly recorded and stored in the second database 12. This recording of the capability profile can take place at regular intervals of time or else after prescribable times. The module 14 in the data processing station 10 then respectively retrieves the patient's current capability profile from the second database 12 and compares it with the historical patient data again” (Paragraph 0040)).
Examiner Notes: The patients are being coupled or linked to training programs based on their profiles.
Moses, Hanan, Einav, and Abraham-Fuchs are analogous to the claimed invention because they pair subjects based on a variety of parameters for improvement. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (U.S. Pub. No. 20130179288) in view of Hanan (U.S. Pub. No. 20050131716) and Einav (U.S. Pub. No. 20080132383) in further view of Salamatian (U.S. Pub. No. 20170000386).
Regarding claim 11, Moses in view of Hanan and Einav teaches the system of claim 8.
While Moses in view of Hanan and Einav teaches the system of claim 8, but does not disclose:
further comprising 
However, Salamatian teaches: 
further comprising (“Selecting a given workout may cause that workout session to be displayed upon user computing device 1706 or upon any visual display device communicatively connected to user computing device 1706 and/or the one or more software applications associated therewith. While user 1602 is being presented with the workout content, and user 1602 engages in the workout, user 1602 may also receive real-time and/or post-workout performance feedback, thereby engaging in a virtual personal training session with two-way communication” (Paragraph 0144), “ such feedback is stored and viewed later by user 1602.” (Paragraph 0144)).
Examiner Notes: the feedback information is stored in a database so that it is available to be viewed at a later time. Also, feedback can be considered a type of media.
Moses, Hanan, Einav, and Salamatian are analogous to the claimed invention because they pair subjects based on a variety of parameters for improvement. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Moses in view of Hanan, Einav, and Salamatian’s  method of coupling subjects by creating a user database having user parameters that a useful in partnering subjects and establishing and storing a set of rules that define acceptable deviations between potential partners, capturing images of the subjects using a camera and calculating the motor index or the stress index which could be useful in determining pairings, and automatically form pairs according to the rules and checking periodically to see if new parameter values effect the pairs within a computerized system to further incorporate the teachings of Salamatian and have a database that contains media content to display on a screen of the user posts. The addition of having a database that contains media content to display on a screen of the user posts would provide the user with information regarding areas of improvement and addition things that may need to be addressed.

Claims Free of Prior Art 
Claims 5 and 6 are free of prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Felled (WIPO Pub. No. WO0116855) teaches a method and an apparatus for improving exercise or rehabilitation regime. They also teach being able to connect with trainers based on abilities and provided information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.G./               Examiner, Art Unit 3626                                                                                                                                                                                         
/EVANGELINE BARR/             Primary Examiner, Art Unit 3626